DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
           This is in response to amendment filed on in which claims 1-16 are pending. The applicant’s amendment and argument have been fully considered therefore this case is in condition for allowance. In addition the pending claims have been renumbered as 1-7, 9-15, 8 and 16, respectively.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The closest prior art of Wambsganss (20060098369) teaches a microcontroller for performing different action in response to multiple faults detect while the prior art of Doljack (20020057472) teaches a protection circuit to control a relay switch disconnection as related power converter circuitry. However the closest prior arts in combination failed to anticipate or render obvious the following recited features: wherein the controller is configured to identify an abnormality of the cable, an abnormality of the controller, and an abnormality of the processor based on a result of the communication, a diagnosis result obtained using the loop back portion, and a diagnosis result obtained with use of the feedback portion, as recited in all the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(US-20160056905-$ or US-20100322296-$ or US-20080123773-$).did.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL BAYARD whose telephone number is (571)272-3016.  The examiner can normally be reached on 6-9.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahn K Sam can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see 






/EMMANUEL BAYARD/Primary Examiner, Art Unit 2633